Order entered April 15, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00501-CR
                                No. 05-21-00502-CR
                                No. 05-21-00503-CR
                                No. 05-21-00561-CR

                       ANTONIO B. LOREDO, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 401st Judicial District Court
                             Collin County, Texas
                 Trial Court Cause No. 401-82300-2021 cts. 1-4

                                       ORDER

      Before the Court are appellant’s April 12, 2022 motions for an extension of

time to file his brief. We GRANT the motions and ORDER the brief received

with the motion filed as of the date of this order.

                                               /s/    LANA MYERS
                                                      JUSTICE